177 S.W.3d 846 (2005)
Ollie WILLIAMS, Appellant,
v.
Adrian BARNES, et al., Respondents.
No. ED 85815.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2005.
Motion for Rehearing and/or Transfer Denied November 29, 2005.
Ollie Williams, Bowling Green, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joan F. Gummels, St. Louis, MO, for respondents.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 29, 2005.

ORDER
PER CURIAM.
Plaintiff-Appellant Ollie Williams ("Williams"), an inmate at the Northeast Correctional Center and appearing pro se, appeals from the decision of the Circuit Court of St. Louis County, the Honorable Larry L. Kendrick presiding, dismissing Williams's petition which alleged negligence on the part of numerous prison officials in investigating Williams's allegations that he was sexually harassed while an inmate at the Northeast Correctional Center.
We have thoroughly reviewed Williams's brief, and we agree with Respondents' argument that Williams's points relied on fail to substantially comply with Rule 84.04(d). Therefore, pursuant to Mello v. Williams, 73 S.W.3d 681 (Mo.App. E.D.2002), Williams's appeal is dismissed.